                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION

                                           CASE NO:

PREM LAIKHRAM,

      Plaintiff,

      v.

EASTERN WASTE SYSTEMS, INC.,

      Defendant.

                                     /

           COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

      Plaintiff, PREM LAIKHRAM (“Plaintiff”) pursuant to 29 U.S.C. § 216(b) files the

following Complaint against Defendant, EASTERN WASTE SYSTEMS, INC. (“EASTERN

WASTE” or “Defendant”), and alleges as follows:

                                         INTRODUCTION

   1. Defendant unlawfully deprived Plaintiff of federal minimum wages during the course of

      his employment by improperly garnishing Plaintiff’s entire paycheck in at least one or more

      workweeks of employment. Plaintiff made an effort to obtain his unpaid wages before

      initiating this lawsuit. This action arises under the Fair Labor Standards Act (“FLSA”)

      pursuant to 29 U.S.C. §§ 201–216, to recover all minimum wages that Defendant refused

      to pay Plaintiff during his employment.

                                           PARTIES

   2. During all times material hereto, Plaintiff was a resident of Broward County, Florida, over

      the age of 18 years, and otherwise sui juris.
3. During all times material hereto, Defendant, EASTERN WASTE, was a Florida for profit

     corporation located and transacting business within Pompano Beach, Florida, within the

     jurisdiction of this Honorable Court.

4. EASTERN WASTE is headquartered and operates its principal location at 1660 NW 19th

     Ave., Pompano Beach, Florida 33069.

5. Defendant, EASTERN WASTE, was Plaintiff’s employer, as defined by 29 U.S.C. §

     203(d), during all times pertinent to the allegations herein.

6. During all times material hereto, Defendant was vested with the ultimate control and

     decision-making authority over the hiring, firing, day-to-day operations, and pay practices,

     particularly as they relate to Plaintiff, during the relevant time period.

                              JURISDICTION AND VENUE

7.   All acts and omissions giving rise to this dispute took place within Broward County,

     Florida, which falls within the jurisdiction of this Honorable Court.

8. Defendant, EASTERN WASTE, is headquartered and regularly transacts business in

     Broward County, Florida, and jurisdiction is therefore proper within the Southern District

     of Florida pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

9. Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b)

     and 28 U.S.C. § 1391(b).

                                GENERAL ALLEGATIONS

10. Defendant, EASTERN WASTE, has been in operation in Florida since at least 2003.

11. EASTERN WASTE provides waste removal services throughout the State of Florida.




                                                2
                                   FLSA COVERAGE

12. Defendant, EASTERN WASTE, is covered under the FLSA through enterprise coverage,

   as EASTERN WASTE was engaged in interstate commerce during Plaintiff’s employment

   period.   More specifically, EASTERN WASTE’s business and Plaintiff’s work for

   EASTERN WASTE affected interstate commerce because the goods and materials

   Plaintiff and other employees used and/or handled on a constant and/or continuous basis

   moved through interstate commerce prior to or subsequent to Plaintiff’s use of the same.

   Accordingly, Defendant, EASTERN WASTE, was engaged in interstate commerce

   pursuant to 29 U.S.C. § 203(s)(1)(B).

13. During his employment with Defendant, Plaintiff and multiple other employees handled

   and worked with various good and/or materials that moved through interstate commerce,

   including, but not limited to: wrenches, screwdrivers, cloths, car brakes, nuts, bolts,

   pencils, pens, car keys, etc.

14. Defendant, EASTERN WASTE, regularly employed two (2) or more employees for the

   relevant time period, and these employees handled goods or materials similar to those

   goods and materials handled by Plaintiff, thus making Defendant, EASTERN WASTE an

   enterprise covered by the FLSA.

15. Upon information and belief, Defendant, EASTERN WASTE, grossed or did business in

   excess of $500,000.00 during the years of 2017, 2018, 2019, and is expected to gross in

   excess of $500,000.00 in 2020.

16. During all material times hereto, Plaintiff was a non-exempt employee of Defendant,

   EASTERN WASTE, within the meaning of the FLSA.




                                           3
                         PLAINTIFF’S WORK FOR DEFENDANTS

17. Plaintiff began working for Defendant in 2016 and continued to do so until September

   2019.

18. During all times periods pertinent to this Complaint, Plaintiff performed non-exempt work

   for Defendant as a mechanic.

19. During all times material hereto, Plaintiff was an hourly employee.

20. During 2019, Plaintiff’s regular hourly rate was $20.50.

21. Plaintiff worked at least forty (40) hours per week when he was employed by Defendant

   in 2019.

22. In September 2019, a truck was damaged at Defendant’s property.

23. Defendant hastily (and incorrectly) placed blame on Plaintiff for the damage caused to this

   truck allegedly due to Plaintiff’s purported negligence.

24. Defendant advised Plaintiff it was going to withhold Plaintiff’s entire weekly compensation

   because of the damaged caused to the truck.

25. Plaintiff objected to the withholding of his hard-earned wages.

26. Defendant summarily terminated Plaintiff’s employment the following week.

27. During the next pay period, Plaintiff went to Defendant’s location at 1660 NW 19 th Ave.

   in Pompano Beach, Florida, to pick up his paycheck.

28. This paycheck was for $0.00 even though Plaintiff had worked at least forty (40) hours in

   each of the weeks preceding the pay date.

29. Prior to filing this lawsuit, Plaintiff made efforts to obtain his unpaid wages without having

   to file suit. Plaintiff attempted to discuss this issue with Defendant’s representatives in




                                              4
       person and made attempts to call and inquire as to the company’s unlawful retention of his

       hard-earned wages. Defendant refused to compensate Plaintiff even a penny.

       COUNT I – FEDERAL MINIMUM WAGE VIOLATIONS – 29 U.S.C. § 206

    30. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 29 as though set forth fully

       herein.

    31. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

       § 216(b).

    32. Plaintiff claims the federal minimum wage for all of the hours that he worked in 2019.

    33. Defendant willfully and intentionally refused to pay Plaintiff the applicable federal

       minimum wage as required by the FLSA, as Defendant knew of the minimum wage

       requirements of the FLSA yet refused to pay Plaintiff same.1

    34. Defendant recklessly failed to investigate whether Defendant’s payroll practices were in

       accordance with the FLSA during the relevant time period.

    35. Accordingly, the statute of limitations in this action should be three (3) years as opposed

       to two (2) years.

    36. Defendant’s willful and/or intentional violations of federal wage law entitles Plaintiff to an

       additional amount of liquidated, or double, damages.

    37. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

       counsel and is therefore entitled to recover reasonable attorney’s fees and costs.




1 The FLSA prohibits employers from driving an employee’s wages below the applicable federal
minimum wage by withholding an employee’s wages even where an economic loss is suffered by
the employer due to the employee’s negligence. See Department of Labor Fact Sheet #16.

                                                  5
        WHEREFORE, Plaintiff, PREM LAIKHRAM, respectfully requests that this Honorable

Court enter judgment in her favor and against Defendant, EASTERN WASTE SYSTEMS, INC.,

and award Plaintiff: (a) unliquidated damages to be paid by the Defendant; (b) liquidated damages

to be paid by the Defendant; (c) reasonable attorney’s fees and costs to be paid by the Defendant;

and any and all such further relief as may be deemed just and reasonable under the circumstances.

                                DEMAND FOR JURY TRIAL

   Plaintiff, PREM LAIKHRAM, requests and demands a trial by jury on all appropriate claims.

        Dated this 6th day of March, 2020.

                                                    Respectfully Submitted,

                                                    USA EMPLOYMENT LAWYERS-
                                                    JORDAN RICHARDS, PLLC
                                                    805 E. Broward Blvd. Suite 301
                                                    Fort Lauderdale, Florida 33301
                                                    Ph: (954) 871-0050
                                                    Counsel for Plaintiff

                                                    By: /s/ Jordan Richards
                                                    JORDAN RICHARDS, ESQUIRE
                                                    Florida Bar No. 108372
                                                    Jordan@jordanrichardspllc.com
                                                    Melissa@jordanrichardspllc.com
                                                    Jake@jordanrichardspllc.com


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on March 6,

2020.

                                                    By: /s/ Jordan Richards
                                                    JORDAN RICHARDS, ESQUIRE
                                                    Florida Bar No. 108372

                                       SERVICE LIST:



                                                6
